Citation Nr: 0701621	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  03-05 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for a left wrist condition, for the period prior to 
February 1, 2001. 

2.  Entitlement to an initial disability rating greater than 
40 percent for a right wrist condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to May 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  Thereafter, the veteran's file was 
transferred to the RO in Columbia, South Carolina.  

The April 1998 rating decision increased the veteran's 
disability rating for a left wrist condition to 20 percent 
and granted service connection for a right wrist condition, 
assigning an initial 40 percent disability rating.  The 
veteran perfected a timely appeal of this determination to 
the Board.

Because the respective 20 and 40 percent disability ratings 
do not represent the maximum rating available for the 
veteran's left and right wrist conditions, the veteran's 
claims for increased disability ratings for these 
disabilities remain in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  In light of the foregoing, the Board 
has identified these claims for increase as reflected on the 
title page.

The Board notes that a subsequent January 2001 hearing 
officer rating determination proposed severance of the 
veteran's 38 U.S.C.A. § 1151 benefits for her left wrist 
condition pending notification of such proposed severance.  
The veteran was advised of the proposed severance and her 
appellate rights in a January 2001 letter and did not appeal 
the determination.  Thereafter, compensation benefits for her 
left wrist condition were severed.  However, as she had 
perfected her prior appeal for a higher disability rating for 
that condition, she is entitled to appellate review of the 
issue to the date of severance of the benefit, as reflected 
on the title page.

In July 2005, the Board remanded this case to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

At the time of the July 2005 Board remand, one of the issues 
on appeal was entitlement to service connection for post 
traumatic stress disorder (PTSD).  In a June 2006 rating 
decision, the RO granted service connection for PTSD, 
evaluated as 100 percent disabling effective December 5, 
2000.  The veteran was notified of this decision and did not 
file a notice of disagreement.  Therefore, this issue is no 
longer in appellate status.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

In its July 2005 remand, the Board noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R § 3.159, 
became law during the pendency of the veteran's claims for 
increased disability ratings for her left and right wrist 
conditions.  As such, the Board instructed the RO to provide 
the veteran with a letter that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) with regard to the veteran's increased rating 
claims.  

The Board also instructed the RO to contact the veteran and 
clarify whether she desires a travel board hearing in 
connection with the instant appeal, or whether she wishes to 
withdraw her earlier request for such.  

The record reflects that the RO sent the veteran a VCAA 
notice letter in July 2005.  A few days later that month, the 
RO sent the veteran a letter inquiring as to whether she 
still wished a travel board hearing.  Both letters were sent 
to a "76" house number in Merritt Island, Florida.  An 
additional VCAA notice letter was sent to the same address in 
December 2005.  

Based upon a review of the record, it appears that the 
letters were sent to the wrong address.  In fact, the 
December 2005 letter was returned by the postal service in 
March 2006 because there was "no such number".  

The Board notes that in an increased rating claim (VA Form 
21-8940) and a statement in support of claim (VA Form 21-
4138) filed in February 2005 and July 2005, respectively, the 
veteran listed her house number as "127".  The most recent 
supplemental statement of the case (SSOC) issued in June 2006 
was sent to this address.  However, the Board notes that a 
January 2006 VA psychiatric examination noted the veteran's 
address as a PO Box.  

Although the record does not reflect that the July 2005 
letters were returned as undeliverable, the December 2005 
letter, which was sent to the same address, was.  Therefore, 
it is unclear whether the veteran in fact received the July 
2005 letters.  

Accordingly, the case is REMANDED to the RO via the VCAA for 
the following action:

1.  The RO should take appropriate 
action to clarify the veteran's current 
address.  

2.  Thereafter, the RO should send the 
veteran and her representative a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) with regard to 
the veteran's claims for increased 
disability ratings for left and right 
wrist conditions.  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not 
previously provided to VA is necessary 
to substantiate the veteran's claims.  
The letter should indicate which 
portion of the evidence, if any, is to 
be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter 
should also request that the veteran 
provide any evidence in her possession 
that pertains to the claims.

3.  The RO should further contact the 
veteran and request that she clarify 
whether she desires a travel board 
hearing in connection with the instant 
appeal, or whether she wishes to 
withdraw her earlier request for such.  
Any response from the veteran should be 
in writing and associated with the 
claims files.

If unable to verify the veteran's 
current address, the RO should mail the 
above letters to the "127" address, 
which is the last address provided by 
the veteran and used in mailing the 
June 2006 SSOC.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the 
dictates of the VCAA), the RO should 
again review these claims.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.  If the benefits requested 
are not granted to the veteran's 
satisfaction, send her and her 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the case to the Board for 
further appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



